Opinion filed January 16, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-19-00226-CR
                                     __________

                 ANGEL ANTHONY CANTU, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 15494


                      MEMORANDUM OPINION
      Appellant, Angel Anthony Cantu, originally pleaded guilty to the state jail
felony offense of possession of a controlled substance, methamphetamine, in an
amount of less than one gram. Pursuant to the terms of a plea agreement, the trial
court convicted Appellant, assessed his punishment at confinement in a state jail
facility for two years and a $1,500 fine, suspended the imposition of confinement,
and placed Appellant on community supervision for five years.          The State
subsequently filed a motion to revoke Appellant’s community supervision. At a
hearing on the motion, Appellant pleaded not true to the allegations, and the State
called three witnesses to testify in support of the motion. The trial court found all
but one of the State’s allegations to be true, revoked Appellant’s community
supervision, and imposed the original sentence of confinement in a state jail facility
for two years and a fine of $1,500. We affirm.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw as counsel on appeal. The motion is supported by a brief in which counsel
professionally and conscientiously examines the record and applicable law and
concludes that there are no arguable issues to present in this appeal. Counsel
provided Appellant with a copy of the brief, a copy of the motion to withdraw, and
a form motion for pro se access to the record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a petition for discretionary review with the clerk of
the Texas Court of Criminal Appeals seeking review by that court. See TEX. R.
APP. P. 68.   Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is frivolous. The record reflects that the State
called three witnesses and presented exhibits in support of the allegations in the
motion to revoke. We note that proof of one violation of the terms and conditions
of community supervision is sufficient to support revocation. See Smith v. State,
286 S.W.3d 333, 342 (Tex. Crim. App. 2009). Furthermore, absent a void judgment,
issues relating to an original plea proceeding may not be raised in a subsequent
appeal from the revocation of community supervision and adjudication of guilt.
                                          2
Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State,
994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999). Based upon our review of the
record, we agree with counsel that no arguable grounds for appeal exist.1
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                   PER CURIAM


January 16, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2
Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3